Citation Nr: 1439437
Decision Date: 09/04/14	Archive Date: 10/23/14

Citation Nr: 1439437	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-19 652	)	DATE SEP 04 2014

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability to include infectious disease.  

3.  Entitlement to service connection for an acquired psychiatric disability to include depression and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a respiratory disability to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law 
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION


The Veteran served on active duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously adjudicated this case in a February 14, 2014 decision.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In a February 2014 decision, the Board denied in part and remanded in part the issues on appeal.  The record indicates, however, that the Veteran's representative requested a copy of the Veteran's claims file for his review in May 2013 and October 2013.  His requests, however, were not submitted to the Board by the RO prior to adjudication of this appeal.  Thus the Board finds that due process requires vacatur of the prior decision to allow the Veteran's representative a chance to review the file and to submit additional evidence.

Accordingly, the February 14, 2014 Board decision addressing the issues of whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss and a bilateral knee disability to include infectious disease; and entitlement to service connection for an acquired psychiatric disability to include depression and PTSD, diabetes mellitus to include as secondary to herbicide exposure and for a respiratory disability to include as due to asbestos exposure is vacated.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Citation Nr: 1406560	
Decision Date: 02/14/14    Archive Date: 02/24/14

DOCKET NO.  09-19 652 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability to include infectious disease.  

3.  Entitlement to service connection for an acquired psychiatric disability to include depression and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a respiratory disability to include as due to asbestos exposure.  




REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the claim for service connection for infectious disease of the knees and the application the reopen for the claim for service connection for a bilateral knee disability is essentially the same claim.  Accordingly, the Board has recharacterized the issue as reflected on the title page.  Also, although the Veteran initially filed a claim for PTSD, as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that in September 2013 the Veteran was sent correspondence regarding his request for a Board hearing.  He expressed that he did not want a hearing and that his case be considered on the evidence of record.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).

The issue of entitlement to service connection for an acquired psychiatric, diabetes mellitus and for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDINGS OF FACT

1.  Service connection for osteoarthritis of the knees was last denied in a November 2001 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the November 2001 decision with regards to the knees is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  

3.  Service connection for bilateral hearing loss was last denied in a November 2001 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

4.  The evidence added to the record since the November 2001 decision with regard to the right ear is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The November 2001 decision denying service connection for osteoarthritis of the knees is final.  New and material evidence to reopen the claim for service connection for a bilateral knee disability to include infectious disease has not been received.  38 U.S.C.A. §§ 5103A, 5108 (West 2002 and Supp. 2013); 38 C.F.R. §§  3.156 (a), 3.159 (2013).

2.  The November 2001 decision denying service connection for hearing loss is final.  New and material evidence to reopen the claim for service connection for a right ear hearing loss disability has not been received.  38 U.S.C.A. §§ 5103A, 5108; 38 C.F.R. §§  3.156 (a), 3.159.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2007 and December 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a bilateral knee disability and right ear hearing loss.  In October 1999, he submitted a claim for service connection.  In a February 2000 rating decision, service connection for bilateral hearing loss and osteoarthritis of both knees was denied.  The RO found that the evidence did not establish that the disabilities were incurred in or aggravated by service.  The Veteran submitted a notice of disagreement to the decision in April 2000.  He was issued a statement of the case in August 2001.  He did not perfect an appeal.  The decision became final. 
 
In a November 2001 rating decision, the Veteran's claims for service connection were readjudicated to allow for VCAA consideration.  The RO denied the claims based on a finding that there was no treatment in service for the claimed conditions.  It was determined that the evidence did not demonstrate that the claimed conditions were incurred in or aggravated by service.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.

At the time of the last final denial, the record contained service treatment records and post service treatment records showing osteoarthritis of the knees and a right ear hearing loss disability in accordance with VA regulations.  Also of record at the time of the last final denial was the claim for compensation and the Veteran's assertions of right ear hearing problems since service possibly due to firing guns.  He also recalled trouble with his legs in service.  According to the Veteran, his "bad legs" started in service and has worsened over time.  

Since the last final denial, the Veteran has submitted evidence showing continued treatment for his knees to include total knee replacement for both knees and a diagnosis of infectious disease of the knees.  Evidence showing right ear hearing loss has also been submitted since the last final denial.   

On careful review of the record, the Board has determined that new and material evidence to reopen the claims for service connection for a bilateral knee disability and right ear hearing loss has not been submitted.  The Veteran's claims for service connection were previously denied on the basis that the evidence did not show they were incurred in or aggravated by service.  At the time of the last final denial, the record contained evidence of a right ear hearing loss disability and bilateral knee disability.  The evidence received since the last final denial consists of more recent treatment records which show that the Veteran has the claimed disabilities and his assertions of an in service occurrence.  

Although the Veteran has re-submitted evidence showing a diagnosis of and continued treatment for the knees and right ear hearing loss, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that the disabilities are related to service.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claims.

Stated differently, service connection for right ear hearing loss and a bilateral knee disability was denied in the past because the evidence failed to show that the disabilities were incurred in or aggravated by service.  No material facts have changed.


ORDER

New and material evidence has not been received, the claim for entitlement to service connection for a bilateral knee disability is not reopened.

New and material evidence has not been received, the claim for entitlement to service connection for right ear hearing loss is not reopened.


REMAND

The Veteran appeals the denial of service connection for PTSD.  He reports that while on the U.S.S. Arlington a sailor shot himself and another sailor hung himself.  He also seems to report that the ship was fired at while off the coast of Vietnam.  He indicates that his current psychiatric disabilities are related to these events in service.  The Veteran has not been afforded a VA examination in relation to his claim nor has his stressors been verified.  Accordingly, a remand is warranted.  

The Veteran appeals the denial of entitlement to service connection for a respiratory disability to include as due to asbestos exposure.  The record contains lay assertions of in service asbestos exposure and pulmonary problems resulting from such exposure to include shortness of breath. The RO has not attempted to verify if the Veteran was exposed to asbestos in service nor has he been afforded a VA examination to determine if he has a pulmonary disability and, if so, whether such is related to service.  Accordingly, a remand is warranted.  

Lastly, regarding the claim for entitlement to service connection for diabetes mellitus, the Board notes that in the October 2009 rating decision the RO referenced a September 2007 National Personnel Records Center response which found that the Veteran was not on board the U.S.S Arlington that was in the waters of Vietnam.  This response is not of record and should be associated with the claims file on remand.  Moreover, deck logs or other documents concerning the ships time off shore should be obtained to ascertain any on board deaths or any attacks that might have occurred.

Accordingly, the case is REMANDED for the following actions:

1. Locate and associate with the claims file the September 19, 2007 National Personnel Records Center response regarding the U.S.S. Arlington.  If such cannot be located, contact the appropriate service department to determine whether the Veteran set foot in Vietnam or served in the inland waters of Vietnam while stationed aboard the U.S.S. Arlington.  If a negative response is indicated, such should be noted in the record.  All efforts to comply with the requested development must be clearly documented in the claim file.

2. Contact the Veteran and request that he provide specific details, to include the names of the sailors who committed suicide during his time in service and/or the time frame of the deaths he reports took place during his time in service.  Thereafter, contact the appropriate service department to verify the stressor(s).  Appropriate deck logs or other histories of the Arlington should also be requested to ascertain whether there were deaths on board ship when appellant was on board, or to determine if the ship came under enemy fire while appellant was aboard.  If a negative response is indicated, such should be noted in the record.  All efforts to comply with the requested development must be clearly documented in the claim file.

3. Thereafter, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders to include PTSD.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  His claims folder and all pertinent records from Virtual VA must be made available to the examiner prior to review.  A notation to the effect that this record review took place should be included in the examiner's report.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service to include the reported suicides in service.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4. The RO/AMC should conduct appropriate development, including obtaining the Veteran's personnel records, to determine whether the Veteran was exposed to asbestos during service.  If it is determined that the Veteran was exposed to any level of asbestos in service, the RO/AMC should also, if possible, determine whether the Veteran had any pre or post-service exposure to asbestos and if so, the nature, intensity and duration of such exposure. 

5. If, and only if, it is determined that the Veteran was exposed to any level of asbestos in service schedule him for a pulmonary examination to determine the nature and extent of his respiratory disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  His claims folder and all pertinent records from Virtual VA must be made available to the examiner prior to review.  A notation to the effect that this record review took place should be included in the examiner's report.  

The examiner should be instructed that the Veteran had exposure to asbestos in service.  If asbestosis or another pulmonary disorder is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder had its onset in service or is otherwise etiologically related to his period of service.  A complete rationale must be given for all opinions and conclusions expressed.

6.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7. Thereafter, the RO/AMC should readjudicate the claims. If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


